Citation Nr: 0400874	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-05 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome prior to April 29, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, wherein service 
connection for low back strain, with a history of low back 
pain, was granted and a noncompensable evaluation was 
assigned, effective from December 23, 1988.  An appeal 
followed, and the Board in October 1992 increased the rating 
to 10 percent.  An appeal of the Board's decision thereafter 
taken to the United States Court of Veterans Appeals (since 
renamed the United States Court of Appeals for Veterans 
Claims).  By an April 1994 order the Court vacated the 
Board's October 1992 decision and granted a joint motion for 
remand.  

Upon return of the case to the Board, a remand was entered in 
July 1994 for additional development.  During the period that 
followed, the veteran relocated and his records were 
ultimately transferred to the RO in Washington, DC.  By 
rating action of the Washington RO in July 1997, the rating 
for what was recharacterized as a low back strain, with a 
history of lower back pain and degenerative lumbar disc 
disease, was increased to 20 percent, effective from December 
23, 1988.  In August 1998, the rating was further increased 
to 40 percent, effective from April 29, 1991, for a 
disability now characterized as an intervertebral disc 
syndrome.  Received by the RO in April 2000 was the veteran's 
statement in which he noted that he wished to continue his 
appeal for the specified purpose of obtaining a 40 percent 
rating for his service-connected low back disorder from 
December 1988 to April 1991.  

Notwithstanding the RO's subsequent development as to a 
perceived effective date matter presented by this appeal, the 
issue of the veteran's entitlement to a rating in excess of 
20 percent for the disability in question was determined at a 
Board hearing held in January 2002 to be the more accurate 
statement of the matter presented for Board review.  By a 
memorandum, dated in March 2002, to its now defunct evidence 
development unit, the Board sought additional procedural and 
evidentiary development as to the foregoing issue.  Following 
the unit's attempt to complete the requested actions, the 
case was returned to the undersigned for further review.

It is noteworthy that the person who conducted the January 
2002 hearing is no longer employed by the Board.  In December 
2003, the veteran was advised of that fact and offered 
another hearing before the Board.  His response, received 
later in December 2003, was that he did not wish to appear 
for another hearing.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.

 
REMAND

In accordance with the Board's March 2002 memorandum to its 
development unit, additional evidence was secured addressing 
the issue now in appellate status.  That evidence has yet to 
be reviewed by the RO, and the veteran has not waived RO 
consideration of that new evidence in writing.  This is 
significant, given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9 (a)(2) (2003) were invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
further development is in order.

Additional procedural development is likewise necessary so as 
to ensure compliance with The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Notice of the VCAA was provided to the veteran by the Board 
in a June 2002 letter to him.  In light of the decision in 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), there is some 
question whether the letter adequately advised the appellant 
of the information or evidence necessary to substantiate his 
claim, or particularly of the division of responsibility 
between himself and VA in obtaining any additional evidence.  
Id.  It is of note that he was therein informed that a VA 
examination had been scheduled for him; he was also asked to 
provide data as to his receipt of medical treatment from VA 
and non-VA sources.  The record reflects that he subsequently 
responded, although efforts to obtain all of the cited 
records are not thereafter shown to have been undertaken by 
the Board's development unit.  

Hence, further retrieval of VA medical data referenced by the 
veteran in his August 2002 statement to the Board is 
necessary, so as to ensure that a complete record is before 
the Board.  As well, it is apparent that the RO has not to 
date documented in writing whether staged ratings are for 
assignment with respect to the veteran's service-connected 
low back disorder during the applicable time frame.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to an initial 
schedular and/or extraschedular rating in 
excess of 20 percent for his variously 
described service-connected low back 
disorder from December 23, 1988, to April 
28, 1991.  As part of such actions, the 
RO must advise the veteran of the 
information and evidence needed to 
substantiate his claim, including notice 
of the applicable criteria for the rating 
of spinal disorders in effect since April 
1988.  As well, notice must be provided 
in writing of what specific evidence, if 
any, must be obtained by the veteran and 
precisely what specific evidence, if any, 
will be retrieved by VA to substantiate 
the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim, and in 
particular any evidence tending to 
indicate the existence of a level of 
severity of his low back disorder in 
excess of the 20 percent rating assigned 
for the period in question or otherwise 
indicating that such disability required 
frequent periods of hospital care or 
resulted in a marked interference with 
employment.  

Notice must also be provided to the 
veteran that he has one year to submit 
pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  

2.  The RO should obtain any and all 
records of medical treatment regarding 
the veteran's service-connected low back 
disorder, not already on file, which were 
compiled during the period from December 
1988 to April 1991 at the VA Medical 
Centers in Augusta, Georgia, and Albany, 
New York.  Once obtained, such records 
must be made a part of the claims folder.  

3.  Thereafter, the October 30, 2002 VA 
medical examination report prepared by M. 
Yaseen, M.D., of the VA Medical Center in 
Washington, DC, should be returned to him 
for the preparation of an addendum.  The 
claims folder in its entirety must be 
made available to Dr. Yaseen or his 
designee for review, and he or his 
designee must reference in his/her 
addendum/report whether in fact the 
claims folder was reviewed.  In the event 
that Dr. Yaseen is unavailable, 
scheduling of a separate VA neurological 
examination by another examiner must be 
accomplished.  In any event, either Dr. 
Yaseen or his designee must address the 
following:

(a)  With respect to the period 
from December 1988 to April 
1991, is there evidence of 
unfavorable ankylosis of both 
the thoracolumbar and cervical 
spine?  Is there shown to have 
been unfavorable or favorable 
ankylosis of the thoracolumbar 
spine, and, if so, which and to 
what degree?

(b)  With respect to the period 
from December 1988 to April 
1991, is it at least as likely 
as not that the veteran's 
service-connected lumbar spine 
disability, alone, markedly 
interfered with his employment?  

Use of the "at least as likely 
as not" language in the 
examiner's response is 
required.

4.  Following the completion of the 
foregoing actions, the RO should review 
the addendum/examination report.  If it 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
addendum/report for any and all needed 
action.  

5.  Lastly, the RO should readjudicate 
the question of the veteran's entitlement 
to a schedular and/or extraschedular 
rating in excess of 20 percent for his 
service-connected low back disorder from 
December 23, 1988, to April 28, 1991, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA, the rating criteria pertaining 
to intervertebral disc disease in effect 
prior to September 23, 2002.  
Consideration must also be accorded the 
possibility of staged ratings during the 
applicable period, pursuant to Fenderson.  
If the benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



